Citation Nr: 0201190	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  94-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Timeliness of appeal.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1955 to August 
1956.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2000, the Board denied the veteran's claims.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veteran's Claims (Court).


FINDINGS OF FACT

1.  The veteran filed a timely appeal of the Board's December 
2000 decision to the Court.

2.  In August 2001, prior to action on the veteran's case by 
the Court, both the Court and VA were notified that the 
veteran had died on August [redacted], 2001.

3.  Pursuant to an order of October 2001, the Court vacated 
the Board's decision of December 2000.


CONCLUSION OF LAW

As found by the Court, because of the death of the veteran, 
VA has no jurisdiction to adjudicate the merits of these 
claims.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1302 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1302 (2001).

The veteran filed an appeal with the Court from a December 
2000 Board decision.  During the pendency of the appeal to 
the Court, the veteran died on August [redacted], 2001.  A copy of 
the certificate of death was received that month.

In the order of October 2001, the Court held that, pursuant to 
the holding in Landicho, 7 Vet. App. at 44, substitution of the 
appellant is not permissible in a situation where the appellant 
is a veteran who dies while the denial by the Board of the 
veteran's claims is pending at the Court.  The Court held that 
the appropriate remedy is to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  
Landicho, 7 Vet. App. at 54.  The Court explains that this is 
done to ensure that the Board decision and the underlying RO 
decisions will have no preclusive effect in the adjudication of 
any accrued-benefits claims derived from the veteran's 
entitlements.  Id.  The Court also notes that vacating the 
Board decision has the legal effect of nullifying the previous 
merits adjudication by the RO (that were appealed to the Court 
from the Board's decision) because these decisions were 
subsumed in this Board's decision.  

In reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2001).


ORDER

The appeal to the Board is dismissed.



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals



 

